Citation Nr: 0300267	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  01-07 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt 
Lake City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disorder.

(The issue of entitlement to service connection for a left 
knee disorder based on de novo review will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who has verified active service 
from April 1974 to August 1974, and from November 1990 to 
May 1991.  He also had various periods of active/inactive 
duty for training which have not been verified.  This case 
is before the Board of Veterans' Appeals (Board) on appeal 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah which confirmed and continued a previous denial 
of service connection for a left knee disability.  

Although the RO has reopened the claim and denied it on 
the merits, the submission of new and material evidence by 
a claimant to reopen a previously denied claim is a 
jurisdictional prerequisite to reexamination of the 
appellant's claim by the Board, and the Board must make 
this jurisdictional determination prior to de novo review 
of the claim.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
2002).  The Board has characterized the issue accordingly.

[The Board is undertaking additional development on the 
issue of entitlement to service connection for a left knee 
disorder based on de novo review.  When it is completed, 
the Board will provide notice of the development as 
required by 38 C.F.R. § 20.903.  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.]


FINDINGS OF FACT

1.  By rating decision in April 1996, the RO denied 
service connection for a left knee disorder based on a 
finding that such disorder was not shown to be related to 
an injury in service; the veteran did not timely appeal 
that decision.

2.  Evidence received since the April 1996 rating decision 
tends to show that a left knee injury occurred in service, 
bears directly and substantially upon the matter of 
service connection for a left knee disorder, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the April 1996 rating decision 
denying service connection for a left knee disorder is new 
and material, and the claim may be reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107).  
Regulations implementing the VCAA have now been published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds 
that all pertinent mandates of the VCAA and implementing 
regulations are met.  

The veteran was notified, via RO rating decisions in April 
1996 and July 2001, statements of the case in November 
1996 and August 2001, and supplemental statements of the 
case in December 1996 and April 1997, why his claim had 
been denied.  He was advised of what was needed to 
establish entitlement to the benefit sought and what the 
evidence of record showed.  In April 2001 he was informed 
of the enactment of the VCAA, and of his and VA's 
respective responsibilities in the development of the 
claim.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The RO has obtained the veteran's service treatment 
records.  He has not identified any pertinent medical 
records that are available and outstanding.  Since 
evidence of record is sufficient to address the matter at 
hand (and since the veteran is not prejudiced by the 
determination being made), further assistance prior to the 
determination being made below or more specific notice is 
not indicated.  

II.  Laws and Regulations

A final prior denied claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to such claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (effective for 
claims to reopen filed prior to August 29, 2001).  

For petitions to reopen previously denied claims filed 
prior to August 29, 2001, new and material evidence is 
defined by regulation as evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 have now been amended.  
However, application of the changes in § 3.156 is limited 
to claims to reopen received on or after August 29, 2001.  
Since the veteran's claim to reopen was received prior to 
August 29, 2001, the new 38 C.F.R. § 3.156 provisions do 
not apply in this case. 

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans 
v. Brown, 9 Vet. App 273 (1996). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a 
current disability; (2)  medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3)  medical 
evidence of a nexus between the claimed in-service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 C.F.R. 
§ 3.306.  See also 38 U.S.C.A. § 1153.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, 
competent medical evidence is required."  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction 
in the evidence.  38 C.F.R. § 3.102.  

III.  Factual Background and Analysis

A January 1982 letter from a private physician indicates 
that the veteran underwent arthroscopy of the left knee in 
November [1991].  An old complete tear of the anterior 
cruciate ligament (ACL) was discovered during the surgery.

Service medical records of record in April 1996 show the 
veteran was seen for complaints of left knee pain.  On 
April 1987 examination, a history of arthroscopic 
meniscectomy was reported.  On August 1988 examination, 
left knee internal derangement was noted.  In December 
1990 ACL insufficiency was diagnosed.  Other service 
records dated in 1990 show that the veteran was placed on 
permanent profile due to his left knee condition.  On 
August 1993 examination it was noted that the veteran was 
on a profile for his left knee.  An emergency treatment 
report from Hill Hospital dated on October 26, 1993 shows 
that the veteran injured his shoulder and left elbow as a 
result of a fall; left shoulder strain was diagnosed.  A 
health record from Hill Hospital dated on October 29, 1993 
shows a diagnosis of muscle strain with spasm and low back 
pain.  Another health record, from the U.S. Army health 
clinic at Tooele Army Depot dated in November 1993, shows 
that the veteran was seen for follow-up care concerning 
his shoulder and back which were injured on October 26, 
1993.  Neither complaints or diagnosis concerning the left 
knee were part of this health record.  

A May 1988 private medical examination report shows that 
the veteran complained of left knee pain and instability.  
Remote lateral meniscectomy; lateral knee instability, 
possibly secondary to meniscectomy; lateral compartment 
degeneration; diffuse degenerative changes; patello-
femoral dysfunction with possible loose bodies under the 
patella; and possible minimal ACL laxity were diagnosed.  

On February 1996 VA examination, the diagnosis was left 
knee anterior cruciate ligament laxity and medial meniscal 
tear in the past with subpatellar chondromalacia.  

In an April 1996 rating decision the RO denied service 
connection for "subpatellar chondromalacia with history of 
acromioclavicular (AC) joint laxity and medial meniscal 
tear, status post arthroscopic debridement, left knee" 
based on a finding that the record did not show that this 
condition occurred or was caused by service.  The veteran 
was notified of this determination and of his procedural 
and appellate rights by VA letter in August 1996.  He did 
not appeal the April 1996 rating.  Hence, that decision is 
final.  38 U.S.C.A. § 7105.

Evidence received since the April 1996 rating decision 
includes a DA Form 2173 (Statement of Medical Examination 
and Duty Status), dated in June 1995, which indicates that 
the veteran injured his knee and back on October 26, 1993 
when his knee buckled causing him to fall from the running 
board of a tractor.  [The April 1996 rating decision, in 
part, notes the absence of adequate evidence such as a DA 
Form 2173.]  The DA 2173 notes that the veteran was on 
active duty from October 18, 1993 to October 29, 1993.  
[This period of service has not been verified.] 

A VA hospitalization record, received in December 1996, 
shows that the veteran was admitted in April 1995 for left 
knee surgery.  The report also mentioned that, as to the 
cause of the injury, the veteran had "LATE EFFECT" to left 
knee injury sustained while in Desert Shield/Desert Storm.  
The basis for that statement is not given.  

On June 2001 VA examination, the diagnosis was marked 
degenerative arthritis of the left knee and chondromalacia 
patella.  The examiner neither reviewed the veteran's 
claims folder nor opined as to the etiology of the 
veteran's current left knee disorder.  

The above-mentioned DA Form 2173 indicating that the 
veteran injured his knee on active duty on October 26, 
1993 is new and material evidence, and the claim must be 
reopened.  Previously, there was no competent evidence 
that the veteran sustained a left knee injury on active 
duty; now there is competent evidence to the effect that 
he had.  This evidence pertains directly to the matter at 
hand, and is so significant that it must be considered in 
order to fairly determine the merits of the claim.  


ORDER

The appeal to reopen a claim of service connection for a 
left knee disorder is granted.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

